Citation Nr: 0529108	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-04 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran had prewar service from September to December 
1941, was beleaguered from December 1941 to December 1942, 
and served in the Philippine Army from August 1945 to June 
1946.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in August 2004 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

Right eye disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is any 
current right eye disability otherwise related to such 
service.



CONCLUSION OF LAW

Right eye disability was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in September 
2001.  The letter predated the July 2002 rating decision.  
See id.  Prior to certification of this matter to the Board, 
the veteran was issued another VCAA letter in August 2003, 
and subsequent to the August 2004 remand, another VCAA letter 
was issued in August 2004.  The VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The VCAA letters have clearly 
advised the veteran of the evidence necessary to substantiate 
his claim. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service medical 
records.  The veteran claimed that he sought treatment for 
right eye disability at the Veterans Memorial Hospital in 
1946.  In August 2004, this matter was remanded to obtain a 
release from the veteran to enable the RO to request these 
records.  As noted, in August 2004, the RO issued a VCAA 
letter and specifically requested a release (VA Form 21-4142) 
with regard to treatment records at the Veterans Memorial 
Hospital.  In August 2004, the veteran submitted a Statement 
in Support of Claim (VA Form 21-4138) and enclosed two lay 
statements.  The veteran specifically referenced the August 
2004 VCAA letter and stated that he had submitted all 
pertinent documents in support of his claim of service 
connection.  Thus, the Board determines that VA has made 
reasonable efforts to obtain the identified medical evidence 
to no avail.  38 C.F.R. § 3.159(c)(1).  Otherwise, there is 
no indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The evidence of record contains a VA examination performed in 
April 2005.  The examiner provided diagnoses for both eyes, 
but only rendered an opinion with regard to etiology of the 
left eye, although the only issue is entitlement to service 
connection for a right eye disability.  The Board has 
determined, however, that a remand is unnecessary to obtain 
an etiology opinion with regard to the right eye.  The August 
2004 Remand instructed the RO to obtain medical records 
pertaining to claimed treatment at the Veterans Memorial 
Hospital in 1946.  As discussed, the veteran did not supply 
these records, nor did he complete a VA Form 21-4142.  The 
Board instructed that if there were any records documenting 
treatment for right eye disability in 1946, then the veteran 
should be scheduled for a VA examination for an opinion 
regarding etiology.  There were no medical records secured, 
therefore, the Board finds that the April 2005 VA examination 
was not necessary with regard to the underlying issue of 
service connection.  The service medical records do not 
reflect a right eye disability or any complaints related to 
the right eye.  Because the evidence does not establish that 
the veteran suffered "an event, injury or disease in 
service" as it relates to his claim of service connection, 
it is not necessary to obtain a VA medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds it unnecessary 
to require the veteran to report for another VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of a right eye 
disability in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.


Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A physical examination, purportedly completed in August 1945, 
reflects no eye abnormalities.  Vision in both eyes was 
20/30.  In an Affidavit for Philippine Army Personnel 
completed by the veteran in August 1945, he did not list any 
wounds or illnesses incurred in service.  On a June 1946 
physical examination, with regard to any eye abnormalities, 
the examiner stated "none."

A July 1978 private medical record reflects a diagnosis of 
cataract, bilateral, right more impaired.

In January 2001, the veteran claimed that he sustained an 
injury to his right eye in service due to an accidental burst 
of his rifle.

Correspondence dated in March 2001 from Policarpio F. 
Enriquez, M.D., states that during World War II the veteran 
sustained a gun powder burn to his right eye.  He immediately 
had blurred vision and it has gotten worse since that time.  
Dr. Enriquez diagnosed partial blindness of the right eye.

A July 2001 private medical record reflects no light 
perception/blind in the right eye due to trauma.

Also of record is an April 2002 affidavit from E.T. to the 
effect the he was serving with the veteran sometime in 1941 
when the veteran's rifle accidentally burst and the veteran 
suffered an injury to the right eye. 

In April 2005, the veteran underwent a VA ophthalmology 
examination.  He claimed no light perception in the right eye 
since an injury during World War II.  Dilated fundus 
examination of the right eye showed very poor view, grossly 
flat with scars inferiorly.  Upon physical examination, the 
examiner's impression was grade I epiretinal membrane left 
eye, likely peripheral vascular disease related.  The 
examiner opined that there was low suspicion for etiology 
related to remote history of war injury.  With regard to the 
right eye, the examiner diagnosed no light perception and no 
pain.

Based on a review of the entirety of the evidence of record, 
there is no persuasive competent evidence to suggest an 
etiological relationship between the veteran's current right 
eye disability and his period of active service.  Service 
medical examinations performed in August 1945 and June 1946 
do not reflect any eye disability, and the veteran did not 
report any eye disability in the affidavit completed in 
August 1945.  Neither the veteran's assertions or the 
affidavit of a purported fellow servicemember are in any 
manner supported by other evidence.  The Board is thus 
presented with an evidentiary record which shows no 
complaints or findings of right eye disability at the time of 
his discharge from service.  Although the veteran claims that 
such disabilities are as a result of his active service, 
there is no supporting evidence of continuity of pertinent 
symptomatology.  The earliest evidence of a right eye 
disability is in July 1978 in which cataracts was diagnosed.  
This medical evidence did not reflect complaints of a right 
eye injury.  The medical evidence does not reflect any 
complaints of a right eye injury until March 2001, over 54 
years after separation from service, and subsequent to his 
claim of service connection in January 2001.  The negative 
clinical and documentary evidence post-service is more 
probative than the remote assertions of the veteran.

In March 2001, Dr. Enriquez stated that the veteran sustained 
a gun powder burn to his right eye and had immediate blurred 
vision.  This correspondence was prepared over 54 years after 
separation from service, and there are no medical records to 
support the physician's statements.  There is no indication 
that Dr. Enriquez rendered treatment at the time of the 
claimed injury, or in the 54 years following the veteran's 
separation from service.  It is apparent that the physician's 
statements are based strictly on history supplied by the 
veteran, and the Board is not bound to accept such medical 
opinions, where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).

The Board also notes that the veteran did not reference any 
complaints of right eye disability when he filed a claim of 
service connection for unrelated disorders in August 1973.  
This suggests that the veteran did not believe he had the 
claimed disability at that time since it is reasonable to 
expect that he would have reported it with the other 
unrelated disorders.  There is otherwise no supporting 
evidence of right eye disability for a number of years after 
service.

The preponderance of the evidence is against a finding that 
any claimed right eye disability is related to service.  It 
follows that there is no such state of approximate balance of 
the positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


